Exhibit 99.1 N E W SR E L E A S E TALISMAN ENERGY GENERATES A RECORD $6.2 BILLION IN CASH FLOW AND A RECORD $3.5 BILLION IN NET INCOME FOR 2008 CALGARY, Alberta, March 5, 2009 – Talisman Energy Inc. reported its operating and financial results for 2008. Highlights for the year include: · Cash flow1 was a record $6.2 billion, up 42% from a year ago due to higher commodity prices; cash flow in the fourth quarter was $1.6 billion, up 54% from a year earlier, due primarily to realized gains on derivative contracts; · Net income was $3.5 billion, an increase of 69% from a year earlier, and $1.2 billion for the quarter, almost double a year ago; · Earnings from continuing operations1 were $2.5 billion, an increase of 167%. The total for the quarter was $537 million, more than four times higher than the previous year, despite a significant decline in oil prices; · Production averaged 432,000 boe/d, a decrease of 4% relative to 2007; however, excluding discontinued operations, production was 3% higher than the previous year; · Net debt1 at year end was $3.9 billion, down from $4.3 billion a year earlier; · Total exploration and development spending was $5.1 billion; · The Company spent $1.8 billion on unconventional programs in North America, adding substantial amounts of acreage and progressing development of the Montney and Marcellus plays; · Development projects were brought onstream in Southeast Asia (Song Doc, Northern Fields gas), and the Rev Field (Norway) started production in January 2009; · The Company acquired exploration acreage in the Kurdistan region of northern Iraq, expanded its exploration holdings in Colombia and entered into two Joint Study Agreements offshore Indonesia; · Talisman continued to focus its operations, completing sales of 12,000 boe/d of non-core assets for approximately $1 billion, including properties in Denmark and the Netherlands; · Yesterday, the Company announced it has entered into an agreement to sell non-core assets in southeast Saskatchewan for proceeds of approximately $720 million; and · The Company replaced 75% of 2008 production with proved reserves (excluding price-related revisions). “2008 was a year of change for Talisman,” said John A. Manzoni, President & CEO. “We set the Company in a new strategic direction and realigned major parts of the organization in support of the new strategy. We’ve also successfully navigated a very dynamic economic environment, posting record financial results despite the collapse in oil and natural gas prices in the fourth quarter. 1The terms “cash flow”, “earnings from continuing operations” and “net debt” are non-GAAP measures.
